FILED

UNITED sTATES DISTRICT CoURT DEC 3 1 2018

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. Dlstrlct and

EDWARD THoMAs KENNEDY, ) B°"k'“pt°y C°U't$
Plaimiff, §
v. § Civil Action No. 18-2756 (UNA)
sUPREME CoURT oF THE UNITED sTATES, er al., §
Defendants. §
MEMoRANDUM oPINIoN

 

According to the plaintiff, the Clerk of the Supreme Court of the United States “failed to
file two of [his] cases,” and he considers Chief Justice “Roberts . . . a responsible party.” Compl.
11 4. For the harms the plaintiff has suffered as a result, he demands monetary damages, see id.
1111 13-14, 47-18, 56, among other relief.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers See In re Marin, 956 F.Zd
339, 340 (D.C. Cir.) (“We are aware of no authority for the proposition that a lower court may
compel the Clerk of the Supreme Court to take any action.”), cert. denied, 506 U.S. 844 (1992);
Panko v. Koa’ak, 606 F.Zd 168, 171 n.6 (7th Cir. 1979) (“It seems axiomatic that a lower court
may not order the judges or officers of a higher court to take an action.”), cert. denied, 444 U.S.
1081 (1980). Furthermore, Chief Justice Roberts enjoys absolute immunity from liability for
damages for acts taken in his judicial capacity, see, e.g., Mirales v. Waco, 502 U.S. 9 (1991), and
this immunity extends to the court’s clerk, see Roth v. Kl`ng, 449 F.3d 1272, 1287 (D.C. Cir.

2006); Sindram v. Sua'a, 986 F.Zd 1459, 1461 (D.C. Cir. 1993).

The Court Will grant the plaintiffs application to proceed in forma pauperis and will

dismiss the complaint An Order consistent With this Memorandum Opinion is issued separately

DATE; December/__, 2018 \ A/w/'é- § /%°7

United S/ates District Judge

